Jones, J.
The plaintiff sued Jenett Rose and others on a draft purporting to be drawn by the said Rose, through her husband, as her agent.
The evidence shows that the said Rose was a public merchant, separated in property from her husband, and that her husband had full power to borrow money on her account at the time the draft sued upon was executed.
Her defence is a failure of consideration and that the consideration of the draft did not inure to her personal benefit.
The proof in this case leads us to the conclusion that this defence is untenable. Her repeated confessions to different witnesses, made after the death of her husband, that she owed the plaintiffs money, and especially the precise amount represented in the draft sued upon, taken in connection with the fact that, at the execution of this draft, she was a public merchant, separated in-estate from her husband, who was her duly authorized agent to borrow money for her, render it certain that the draft in suit inured to her use and benefit.
Judgment affirmed, with costs.
Howeeii, J., recused.